Name: Council Decision (EU) 2015/2443 of 11 December 2015 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards Title V of that Association Agreement
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe
 Date Published: 2015-12-23

 23.12.2015 EN Official Journal of the European Union L 336/56 COUNCIL DECISION (EU) 2015/2443 of 11 December 2015 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards Title V of that Association Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 464(3) and (4) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement) provide for the provisional application of the Agreement in part. (2) Article 3 of Council Decision 2014/492/EU (2) specifies the parts of the Agreement to be applied provisionally. (3) Article 462 of the Agreement provides that the application of Title V (Trade and trade-related matters) of the Agreement in relation to those areas of the Republic of Moldova over which the Government of the Republic of Moldova does not exercise effective control is to commence once the Republic of Moldova ensures the full implementation and enforcement of Title V on its entire territory. (4) Article 462 of the Agreement further provides that the Association Council is to adopt a decision on when the full implementation and enforcement of Title V of the Agreement on the entire territory of the Republic of Moldova is ensured. (5) The Republic of Moldova has informed the European Commission that it will be able to ensure the full implementation and enforcement of Title V of the Agreement on its entire territory from 1 January 2016. (6) It is necessary to monitor and regularly review the application of Title V of the Agreement in relation to the entire territory of the Republic of Moldova. (7) It is therefore appropriate to determine the Union position in relation to the application of Title V of the Agreement on the entire territory of the Republic of Moldova, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken by the Union within the Association Council established pursuant to Article 434 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, in relation to the full implementation and enforcement and to the application of Title V (Trade and trade-related matters) of the Agreement on the entire territory of the Republic of Moldova shall be based on the draft Decision of the Association Council attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed to by the representatives of the Union within the Association Council without any further decision of the Council. Article 2 Within eight months of the entry into force of this Decision and once a year thereafter, the European Commission shall report to the Council on the application of Title V of the Agreement on the entire territory of the Republic of Moldova. If the Republic of Moldova no longer ensures the full implementation and enforcement of Title V of the Agreement in relation to those areas of the Republic of Moldova over which it does not exercise effective control, the representatives of the Union in the Association Council may, pursuant to a decision to be taken in accordance with Article 218(9) of the Treaty, request the Association Council to reconsider the continued application of Title V of the Agreement in the areas concerned. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 December 2015. For the Council The President F. BAUSCH (1) OJ L 260, 30.8.2014, p. 4. (2) Council Decision 2014/492/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 260, 30.8.2014, p. 1). DRAFT DECISION No 1/2015 OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL of ¦ 2015 on the application of Title V of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, to the entire territory of the Republic of Moldova THE ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1), and in particular Article 462 thereof, Whereas: (1) In accordance with Article 464 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (the Agreement), parts of the Agreement have been applied on a provisional basis since 1 September 2014. (2) The Republic of Moldova has informed the European Commission that it will be able to ensure the full implementation and enforcement of Title V (Trade and trade-related matters) of the Agreement on its entire territory from 1 January 2016. (3) It is appropriate that the Association Council regularly review the application of Title V (Trade and trade-related matters) of the Agreement to the entire territory of the Republic of Moldova. (4) It is appropriate that the Association Committee in Trade configuration monitor the application of Title V (Trade and trade-related matters) of the Agreement to the entire territory of the Republic of Moldova and report regularly to the Association Council, HAS ADOPTED THIS DECISION: Article 1 1. Title V (Trade and trade-related matters) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, shall apply to the entire territory of the Republic of Moldova from 1 January 2016. 2. The Association Council shall review the application of Title V (Trade and trade-related matters) of the Agreement to the entire territory of the Republic of Moldova within 10 months of the adoption of this Decision and once a year thereafter. 3. The Association Committee in Trade configuration shall monitor the application of Title V (Trade and trade-related matters) of the Agreement as referred to in paragraph 1. It shall report to the Association Council once a year and as circumstances require. 4. Title VII (Institutional, general and final provisions) of the Agreement shall apply to the extent that it is applied in connection with Title V (Trade and trade-related matters) of the Agreement. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦ For the Association Council The Chair (1) OJ L 260, 30.8.2014, p. 4.